10/06/2020
RULE
CLASS
506
GROUP ART UNIT
1675
ATTORNEY DOCKET NO.
STAN-1165CON3
APPLICANTS
The Board of Trustees of the Leland Stanford Junior University, Stanford, CA, UNITED STATES
INVENTORS
((GARRY near2 NOLAN) or (Sean near2 Bendall) or (Robert near2 Angelo)).inv.

Menlo Park, CA, UNITED STATES
CONTINUING DATA
This application is a CON of 16/173,897 10/29/2018 ABN
16/173,897 is a CON of 15/679,044 08/16/2017 PAT 10114004 think more when fresh
15/679,044 is a CON of 15/068,338 03/11/2016 PAT 9766224
15/068,338 has PRO 62/138,322 03/25/2015
Yellow DP instant genus
Dp vs 14/483999 ? now 10041949 no longer following prosecution AMDs
20100255602 looks interesting not really an array however
Recycle rejections from 15/068338 ?

 (sims OR (secondary (W) ion (W) mass)) (5a) cell (5a) array and (mass(W)spectrometry)




Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Responsive to claim set of 10/6/2020

 
Claims pending	1-20 
Claims currently under consideration	1-20 


Priority
This application has a filing date of 10/06/2020 and is a CON of 16/173,897 filed10/29/2018 (now ABN). 16/173,897 is a CON of 15/679,044 filed 08/16/2017 (now PAT 10114004). 15/679,044 is a CON of 15/068,338 filed 03/11/2016 (now PAT 9766224). 15/068,338 has PRO 62/138,322 03/25/2015.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,2,15,16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ripoll et al (US PG-Pub 20120172249 – IDS entry 10/6/2020).
Ripoll et al teach throughout the document and especially the title, abstract and figures a sensitive detection of biomolecules employing dynamic secondary ion mass spectrometry (DSIMS). Moreover and as in claims 1,2,15,16 Ripoll et al at paragraphs 0155-0160,0109 describe determining efficacy of a therapeutic agent by: obtaining an addressable array of cells on a substrate, wherein the cells are labeled with mass tags and are separated from one another; measuring using SIMS, isotope abundance over a control (threshold) of the one or more mass tags at a plurality of locations occupied by the cells, thereby generating, for each individual cell measured, a set of mass spectra (histogram data); outputting the set of data for each of the cells analyzed; and comparing treated cells to a reference.

Claim(s) 1,3-11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Guerquin-Kern et al (2005 Biochimica et Biophysica Acta 1724:228-38 – IDS entry 10/6/2020).
Guerquin-Kern et al teach throughout the document and especially the title and introduction, microscopy by secondary ion mass spectrometry (SIMS). As in claims 1,3,10, in figure 11, Guerquin-Kern et al illustrate obtaining and imaging a random array of adherent HeLa cells (ca. 20 micron diameter) on a substrate, wherein the cells are labeled with mass tags and are separated from one another; measuring using SIMS, ion abundance of the one or more mass tags at a plurality of locations occupied by the cells, thereby generating, for each individual cell measured, a set of data; and outputting the set of data for each of the cells analyzed. Starting in the penultimate paragraph on p 228 to p 231, Guerquin-Kern et al teach rastering, reading on claim 7, low and high resolution SIMS with 25 micron or 100 nm ion beam diameters, reading on claims 4,5,6 and 8. In figures 4 and 9, Guerquin-Kern et al teach administering a mass tag to a rat and obtaining labeled thyroid cells as well as measuring abundance at various thyroid tissue depths, reading on claim 11 and 9 respectively.


Claim(s) 1,2,13-14,20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Brodie et al (US PG-Pub 20110212850 – IDS entry 10/6/2020).
As in claim 20, Brodie et al disclose throughout the document and especially figures 5-6 and paragraphs  0081-0082 and 0039+ and a SIMS system comprising a holder for retaining a substrate comprising an array of cells, wherein the cells are labeled with one or more mass tags and are separated from one another, wherein the system (i)  measures the abundance of the one or more mass tags at a plurality of locations occupied by the cells of the array using SIMS; (ii) generates a data set that comprises the measurements of the abundance of said one or more mass tags; and (iii) outputs the data set, said system includes a computer comprising an analysis module that analyzes said data set. And as in claims 1,2 13-14, using said system Brodie et al obtain an addressable array of cells on a substrate, wherein the cells are labeled with mass tags and are separated from one another; measure using SIMS, the abundance the mass tags at a plurality of locations occupied by the cells, thereby generating, for each individual cell measured, a set of data; output the set of data for each of the cells analyzed; identify cells of interest based on the data, recover cells of interest for further analysis; as well as re-measure using SIMS, the abundance of mass tags at a plurality of locations occupied by the identified cells of interest, thereby generating, for each individual cell re-measured, a second set of data and outputting the second set of data for each of the identified cells of interest.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1,2,15,16 and 12,17 are rejected under 35 U.S.C. 103 as being unpatentable over Ripoll et al (US PG-Pub 2012172249 – IDS entry 10/6/2020) in view of Hong et al (WO 2012/003478 – IDS entry 10/6/2020)
Ripoll et al is relied on as above.
Ripoll et al do not teach labeling with two mass tags as set forth in claim 12; nor explicitly a threshold value based on a histogram per claim 17
As in claim 12, Hong et al teach, throughout the document and especially figures 48-49, labeling breast cancer cells with a first mass tag (e.g. anti Her-2) and a second mass tag (e.g. Ag), wherein the first mass tag localizes to a known subcellular structure of the cell; measuring the abundance of the first and second mass tags at different sites of individual cells on the array; and determining the subcellular localization of the second mass tag based on the measured abundance of the first and second mass tags. The figures of Hong further suggest a threshold value based a mass spectra (a type of histogram) of Her-2 negative cells such as recited in claim 17.
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to utilize SIMS to test efficacy of therapeutic agents like Ripoll et al with breast cancer cells as suggested by Hong et al.
One of ordinary skill in the art would have been to utilize SIMS to test efficacy of therapeutic agents like Ripoll et al with breast cancer cells as suggested by Hong et al in order to provide prognosis to individuals undergoing treatment, one benefit noted by Hong et al in the paragraph spanning pp 28-29.
One of ordinary skill in the art would have had a reasonable expectation of success in applying breast cancer cells per Hong et al toward the SIMS assay according to Ripoll et al since Hong explicitly indicate on p 98 line 16 that SIMS is suitable for the detecting the disclosed mass tags.


Claims 1,2,15,16, 12,17 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Ripoll et al (US PG-Pub 2012172249 – IDS entry 10/6/2020) in view of Hong et al (WO 2012/003478 – IDS entry 10/6/2020) and further in view of Dickler (US PG-Pub 20040009962 – IDS entry 10/6/2020)
Ripoll et al in view of Hong et al is relied upon as above. 
While Ripoll in view of Hong et al suggests exposing cells to test agents and cells which have been diagnosed with a condition such as breast cancer as recited in claim 19 lines 1-2 and 18 lines 1-2, respectively, Ripoll et al in view of Hong et al do not explicitly teach: cells which have not been exposed to a test agent per claim 18 lines 2-3; nor a healthy cohort population such as set forth in claim 19 lines 2-3.
Dickler teaches throughout the document and especially paragraphs 0013-0014 the drug Raloxifene (test agent) which is a non-steroidal anti-estrogen. As in claim 18 lines 2-3 and claim 19 lines 2-3, in paragraph 0017, Dickler teaches evaluation of the test agent in both healthy cohorts and in placebo-controlled patients (not exposed to the test agent). 
It would have been prima facie obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to include cells from healthy cohorts and placebo-controlled patients per Dickler in providing a breast cancer prognosis by SIMS per Ripoll et al in view of Hong et al.
One of ordinary skill in the art would have been to include cells from healthy cohorts and placebo-controlled patients per Dickler in providing a breast cancer prognosis by SIMS per Ripoll et al in view of Hong et al in order to evaluate side effects -  for example Raloxifene acts as an estrogen antagonist in the breast and agonist in the bone - as interpreted in MPEP 2141 section III (C) the Supreme Court held under KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385, 1396  (2007) the use of a known technique (heathy cohorts or placebos as controls) to improve similar devices methods in the same way is obvious.
One of ordinary skill in the art would have had a reasonable expectation of success in including heathy cohorts or individuals not exposed to a test agent (placebo) toward breast cancer prognosis via SIMS per Ripoll et al in view of Hong et al since clinical trials using such controls have been performed in the art for decades.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-20 are rejected on the ground of nonstatutory obviousness-type double patenting as being unpatentable over claims 1-19 of US Patent 9766224 (referred to hereafter as ‘224)
Although the conflicting claims are not identical, they are not patentably distinct from each other because the methods of analyzing cells using SIMS in the manner of claims 1-19 and apparatus therefor recited in claim 20 (genera), of the instant invention, is anticipated by the method of analyzing cells using SIMS (species) pulses at a plurality of depths of ‘224 claims 1-18 and apparatus therefor of ‘224 claim 19. 
	

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  


Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER M GROSS whose telephone number is (571)272-4446.  The examiner can normally be reached on M-F 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on (571)272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER M GROSS/Primary Examiner, Art Unit 1639
1NOV2022 5:16 pm